Citation Nr: 0815948	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  04-41 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for coronary artery disease 
with hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran performed verified active duty from May 1967 to 
May 1969, and from July 1978 to October 1987.  He retired 
from active duty in October 1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

The veteran contends that he is entitled to service 
connection for coronary artery disease with hypertension 
because, although the disorder was not diagnosed until 
approximately one and a half years after his discharge from 
service, he believes that he presented pertinent symptoms 
during active service which were early manifestations of the 
disease.

Neither the service nor postservice medical records reveal a 
diagnosis of a cardiovascular-related disorder prior to April 
1989 when Walter Reed Army Medical Center records show that 
the veteran was treated for an anterior wall myocardial 
infarction.  Significantly, however, the service medical 
records do document a benign flow murmur and bilateral 
asymptomatic carotid bruits in October 1987.  Also, blood 
pressure readings of 130/88 and 130/80 were recorded in March 
1980.  Review of a Report of Medical History completed in 
October 1985 shows that the veteran complained of chest pain 
and shortness of breath.  The veteran also complained of 
chest pain and high blood pressure in the course of his 
October 1987 separation examination.  

A March 1995 letter from Dr. Lando to a referring physician 
includes the opinion that the veteran had had coronary artery 
disease since 1990 with subsequent balloon angioplasty.  He 
was also noted to have hypertension.  

The veteran informed VA as part of a VA Form 21-4132 received 
in July 2003 that he had been treated by a Dr. Lando from 
1990 to the present.  Another VA Form 21-4132 supplied by the 
veteran in October 2003 notes treatment received by Dr. Lando 
from February 1995 to the present.  Records associated with 
treatment afforded the veteran by Dr. Lando before March 1995 
are not of record.  As Dr. Lando in March 1995 indicated that 
the veteran had suffered from coronary artery disease since 
1990, private medical records from Dr. Lando dated from 1990 
to February 1995 may contain information critical to the 
matter at hand  The provisions of 38 C.F.R. § 3.159(c) (2007) 
mandate that VA assist in obtaining such records.  For 
similar reasons, an effort should be undertaken to obtain any 
available treatment records from Dr. Rosenblatt.

The veteran testified before the undersigned in February 2008 
that when first diagnosed with heart problems in April 1989 
he was told that his arteries were 90 to 97 percent blocked.  
See hearing transcript (transcript) at page four.  The Board 
notes that records are not on file reflecting such findings.  
Still, it is the appellant's contention that such blockage 
must have begun during his military service, which concluded 
in October 1987.  See page five of transcript.  The veteran 
also testified that in 1988 he had a physical examination in 
conjunction with employment with Fairfax County in Virginia.  
See page six of transcript.  An effort to obtain these 
medical records should also be undertaken.  

A private medical claims file review and opinion was provided 
by the appellant in April 2008.  The veteran's claims file 
and other medical records reportedly were reviewed.  The 
physician provided comment on the veteran's service medical 
records, including to some 1980 and 1984 blood pressure 
readings which were described as being in the "pre-
hypertensive range."  The above-mentioned 1989 myocardial 
infarction was also discussed.  The physician observed that 
the veteran had elevated blood pressure, a benign flow 
murmur, and bilateral asymptomatic carotid bruits during his 
military service.  She opined that given the pathophysiology 
of coronary artery disease and the age of the veteran at the 
time that he was diagnosed with such advanced disease, it was 
"at least as likely as not" that the chest pain and 
shortness of breath experienced during service were "early 
indicators" of coronary artery disease.  She also mentioned 
that the pre-hypertension findings in service contributed to 
the development of coronary artery disease which resulted in 
the myocardial infarction.  

Given that the veteran has never been afforded a VA 
examination for the purpose of determining the nature and 
etiology of his coronary artery disease with hypertension, a 
VA examination is necessary.  38 U.S.C.A. § 5103A (West 
2002).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must send the appellant 
complete notification of the Veterans 
Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  This notice must contain a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the 
service connection claim on appeal, as 
outlined by the United States Court of 
Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  With the veteran's cooperation, the 
RO should obtain for the record copies of 
any medical/treatment records pertaining 
to care provided by the Dr. Lando from 
January 1990 to February 1995, all 
records from Dr. Rosenblatt, and a 1988 
employment physical examination report 
associated with an application to work 
with the Fairfax County, Virginia 
government.  If any these records cannot 
be obtained, the attempt to obtain them 
should be documented for the record, and 
the veteran informed in writing.

3.  After associating with the record all 
evidence obtained in connection with the 
above development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a cardiovascular examination to 
determine the nature and etiology of his 
coronary artery disease with 
hypertension.  The claims folder, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examining cardiologist.  All indicated 
studies and tests should be accomplished, 
and all clinical findings should be 
reported in detail.  Based upon a 
thorough review of the claims folders, 
the examination results and sound medical 
principles, the cardiologist must opine 
whether it is at least as likely as not, 
i.e., is there a 50/50 chance, that the 
veteran's coronary artery disease and/or 
hypertension is related to his active 
duty service, to include due to in-
service complaints of chest pain, 
shortness of breath, and pre hypertensive 
blood pressure readings.  The examiner 
must consider and address the April 2008 
medical opinion in her/his report.  A 
complete rationale for all opinions 
expressed and conclusions reached must be 
offered.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examinations was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

6.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed issue.  If the 
appeal is denied, the veteran and his 
representative should be provided a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

